Case 16-42312-mxm13 Doc 124 Filed 03/12/20             Entered 03/12/20 13:31:20      Page 1 of 5




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 IN RE:                                      §
                                             §       Case No. 16-42312
 Marla Dena Lee                              §       Chapter 13
 Debtor,                                     §

    RESPONSE (OPPOSITION) OF BSI FINANCIAL SERVICES AS MORTGAGE
   SERVICER FOR U.S. BANK TRUST N.A. TO TRUSTEE’S NOTICE OF AMOUNT
                          DEEMED NECESSARY
                TO CURE MORTGAGE ARREARS [Doc. #119]


        COMES NOW, BSI Financial Services (“BSI”) as Mortgage Servicer for U.S. Bank

 Trust National Association, as Trustee of the Bungalow Series F Trust (“Creditor”), who, for its

 Response to the Trustee’s Notice of Amount Deemed Necessary to Cure Mortgage Arrears-Mid

 Case] [Doc. #119], would show the Court as follows:

        1. Creditor agrees with the Trustee’s Notice as to Pre Petition Arrearage, Court Claim

            #4, Trustee Claim #1 and that the principal amount necessary to cure the pre-petition

            mortgage arrearage claim to be paid by the Trustee is $0.00 as of the Date of the

            Trustee's Notice, having paid $1,000.00 on said claim as of the date of Trustee's

            Notice.

        2. Creditor does not agree with the Trustee’s Notice as to Post-Petition Arrearage,

            Court Claim #4, Trustee Claim #20 and that the principal amount necessary to cure

            the post-petition mortgage arrearage claim to be paid by Debtor directly is $55,560.39

            as of the Date of the Trustee's Notice, having paid $0.00 on said claim as of the date

            of Trustee's Notice. On May 25, 2018, Creditor had filed an response to a previous

            Trustees Notice of Amount Deemed Necessary to Cure (Docket #71) and stated that


 RESPONSE TO TRUSTEES MID CASE                                                           PAGE 1
Case 16-42312-mxm13 Doc 124 Filed 03/12/20           Entered 03/12/20 13:31:20        Page 2 of 5



          Debtor was behind on their post petition payments in the total amount of $44,065.93.

          On November 20, 2018 Creditor subsequently filed a Motion for Relief from

          Automatic Stay and claimed that as of November 1, 2018 Debtor was then due for

          $55,560.39. Debtor then entered into a Trial Modification Plan pending a final loan

          modification to be approved by the Court with Creditor to resolve the post-petition

          arrears. On July 7, 2019 Creditor sent notice to Debtor that the final loan modification

          had been denied due to a failure to provide an executed modification agreement.

          Debtor also failed to file a Motion with the Court to approve the final modification.


       2. As to    Court Claim #4, Trustee Claim #2, Creditor states that the Debtor is not

          current on all post petition payments consistent with 11 U.S.C. § 1322(b)(5) of the

          Bankruptcy code, including all fees, charges, expenses, escrow, and costs. In addition

          to the post petition arrears, Debtor’s next payment to Creditor is due for June 1,

          2019, as of the date this response is filed. Attached hereto as Exhibit "A" is a current

          post-petition pay history.

                                            Respectfully submitted,

                                            /S/RICHARD E. ANDERSON
                                            Richard E. Anderson
                                            State Bar No. 01209010
                                            Anderson Vela, LLP
                                            4920 Westport Drive
                                            The Colony, Texas 75056
                                            (214) 276-1545, Ext. 207 - Phone
                                            (214) 276-1546 - Fax
                                            RAnderson@Andersonvela.com
                                            Attorney for Creditor




 RESPONSE TO TRUSTEES MID CASE                                                          PAGE 2
Case 16-42312-mxm13 Doc 124 Filed 03/12/20        Entered 03/12/20 13:31:20     Page 3 of 5



                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the RESPONSE OF CREDITOR IN RESPONSE TO
 TRUSTEE’S NOTICE OF AMOUNT DEEMED NECESSARY TO CURE MORTGAGE
 ARREARS was served on the 12th day of March, 2020. Said Response was filed electronically.
 Service was accomplished by the method and to the following as indicated.


                                          /S/RICHARD E. ANDERSON
                                          Richard E. Anderson


 BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL, POSTAGE PREPAID:

 DEBTOR
 Marla Dena Lee
 1941 Forest Park Blvd
  Fort Worth, Texas 76110

 DEBTOR’S ATTORNEY
 Wally Woodrow Wadsworth
 Wadsworth Law Firm
 606 W. Wheatland Rd.
  Suite 107
 Duncanville, Texas 75116

 TRUSTEE
 Tim Truman
 6851 N.E. Loop 820, Suite 300
 N. Richland Hills, TX 76180

 U.S. TRUSTEE
 U.S. Trustee
 1100 Commerce Street
 Room 976
 Dallas, Texas 75242




 CREDITOR ATTORNEY




 RESPONSE TO TRUSTEES MID CASE                                                    PAGE 3
Case 16-42312-mxm13 Doc 124 Filed 03/12/20      Entered 03/12/20 13:31:20         Page 4 of 5




 Kristen Leigh Baker
 Hughes Watters & Askanase, LLP
 333 Clay Drive, 29th Floor
 Houston, TX 77002                                       Select Portfolio Servicing, Inc
                                          representing
 (713) 328-2881                                          (Creditor)
 (713) 351-0381 (fax)
 kb@hwa.com
  Assigned: 08/17/2016
 Melissa Linell Palo                                   Tarrant County
 Linebarger Goggan Blair & Sampson, LLP                Linebarger Goggan Blair &
 2777 N. Stemmons Frwy Ste 1000                        Sampson, LLP
 Dallas, TX 75207                                      c/o Melissa L. Palo
 (214) 880-0089                                        2777 N. Stemmons Frwy
 (469) 221-5003 (fax)                     representing Suite 1000
 melissa.palo@lgbs.com                                 Dallas, TX 75207
  Assigned: 06/21/2016                                 214-880-0089
                                                       469-221-5003 (fax)
                                                       dallas.bankruptcy@lgbs.com
                                                       (Creditor)
 Yoshie Valadez
 McCarthy & Holthus, LLP
 1255 West 15th Street, Suite 1060                     Seterus Inc.
 Plano, TX 75075                                       PO BOX 1047
                                          representing
 (214) 291-3800                                        Hartford, CT 06143
 (214) 291-3801 (fax)                                  (Creditor)
 mhtbkanhsselffilings@mccarthyholthus.com
  Assigned: 08/15/2016
 Michael L. Weems
 Hughes Watters & Askanase
 333 Clay, 29th Floor
 Houston, TX 77002                                       Select Portfolio Servicing, Inc
                                          representing
 713 328-2822                                            (Creditor)
 713 759-6834 (fax)
 mlw@hwa.com
  Assigned: 11/21/2016


                                            By: /s/ Richard Anderson
                                               RICHARD E. ANDERSON




 RESPONSE TO TRUSTEES MID CASE                                                       PAGE 4
                                            Case 16-42312-mxm13 Doc 124 Filed 03/12/20                                                            Entered 03/12/20 13:31:20                              Page 5 of 5


                                                                                                    Payment Changes
                                                           Date                     P&I                 Escrow          Total           Notice Filed
                                                                  7/1/2016                $1,047.85         $868.06         $1,915.91   Per System
                                                                  11/1/2019               $1,047.85        $1,166.23        $2,214.08   10/10/2019
                                                                                                             $0.00
                                                                                                             $0.00
                                                                                                             $0.00
                                                                                                             $0.00
           Loan Information
Loan #
Borrower             Lee
BK Case #            16-42312
Date Filed           6/11/2016
First Post Petition
Due Date             7/1/2016
POC Covers           3/1/15-6/1/16   POC filed by DA

       Date          Amount Rcvd       Post Pet Due Date     Contractual Due Date         Amt Due        Over/Short  Suspense Credit Suspense Debit        Suspense Balance   POC Arrears Credit POC Debit   POC Suspense Balance POC Paid to Date Comments
         4/4/2017                       Trustee Payment                                                        $0.00                                                    $0.00          $1,000.00                         $1,000.00       $1,000.00
       12/18/2018      $1,794.47            suspense                                                       $1,794.47       $1,794.47                               $1,794.47                                             $1,000.00       $1,000.00

                                      APO entereed 1/31/19, due to TPP and resume
                                      pmnt 1/1/19 ***Failed to completed loan mod
                                                          ****                                                  $0.00                                              $1,794.47                                            $1,000.00       $1,000.00
         1/15/2019     $1,794.47           1/1/2019                 3/1/2015              $1,915.91          -$121.44                            $121.44           $1,673.03                                            $1,000.00       $1,000.00
          2/8/2019     $1,794.47           2/1/2019                 4/1/2015              $1,915.91          -$121.44                            $121.44           $1,551.59                                            $1,000.00       $1,000.00
          3/8/2019     $1,794.47           3/1/2019                 5/1/2015              $1,915.91          -$121.44                            $121.44           $1,430.15                                            $1,000.00       $1,000.00
         4/26/2019     $1,827.47           4/1/2019                 6/1/2015              $1,915.91           -$88.44                             $88.44           $1,341.71                                            $1,000.00       $1,000.00
         5/31/2019     $1,052.78           5/1/2019                 7/1/2015              $1,915.91          -$863.13                            $863.13            $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
Post petition due                          6/1/2019                                       $2,214.08        -$2,214.08                                               $478.58                                             $1,000.00       $1,000.00
                                           7/1/2019                                       $2,214.08        -$4,428.16                                               $478.58                                             $1,000.00       $1,000.00
                                           8/1/2019                                       $2,214.08        -$6,642.24                                               $478.58                                             $1,000.00       $1,000.00
                                           9/1/2019                                       $2,214.08        -$8,856.32                                               $478.58                                             $1,000.00       $1,000.00
                                           10/1/2019                                      $2,214.08       -$11,070.40                                               $478.58                                             $1,000.00       $1,000.00
                                           11/1/2019                                      $2,214.08       -$13,284.48                                               $478.58                                             $1,000.00       $1,000.00
                                           12/1/2019                                      $2,214.08       -$15,498.56                                               $478.58                                             $1,000.00       $1,000.00
                                           1/1/2020                                       $2,214.08       -$17,712.64                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                                                                    $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
                                                                                                                $0.00                                               $478.58                                             $1,000.00       $1,000.00
